Citation Nr: 0636024	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-20 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a digestive 
disability, presumed to be a duodenal ulcer and dumping 
syndrome, status-post vagotomy and pyloroplasty, currently 
evaluated as 60 percent disabling.   

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran had active military service from January 1944 to 
March 1946.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal of a September 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

In November 2006, a Deputy Vice Chairman at the Board granted 
the veteran's motion to advance the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).  


REMAND

The veteran's service-connected digestive disability, 
presumed to be a duodenal ulcer and dumping syndrome, status-
post vagotomy and pyloroplasty (digestive disability), is 
rated as 60 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7348-7308, for post-gastrectomy syndromes.  
The Board notes that a 60 percent rating is the highest 
available rating under diagnostic code 7308.  The veteran 
contends that her "dumping syndrome" results in frequent, 
unexpected, explosive bowel movements.  She alleges that she 
needs to be near a bathroom or is at risk of soiling herself.  
The veteran has reported that when she does leave her house, 
she is forced to wear protective undergarments.  

The veteran's only service-connected disability is her 
digestive disability.  The RO requested a medical opinion as 
to whether the veteran was unemployable due to her service-
connected digestive disability.  The subsequently prepared 
report of VA medical examination, dated in August 2004, does 
not include any such opinion.  The Board has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the service-connected 
disability has on the veteran's ability to work.  See Friscia 
v. Brown, 7 Vet. App. 294 (1994).  

Therefore, the Board finds that a well-reasoned, well-
supported medical opinion from a gastroenterologist, 
addressing the question of whether the veteran's service-
connected digestive disability renders her unemployable is 
needed to fairly resolve the claim on appeal.  See 38 
U.S.C.A. § 5103A(d) (West 2002).  Such opinion should be 
based, in part, upon consideration of the veteran's 
documented history and assertions, to include that medical 
evidence associated with the record.  Under these 
circumstances, the RO should arrange for the veteran to 
undergo a medical examination at an appropriate VA medical 
facility.  (The Board emphasizes to the veteran that failure 
to report to the scheduled examination, without good cause, 
will result in a denial of her claim.  See 38 C.F.R. § 
3.655(b) (2006).)

The Board also notes that findings from the above-requested 
medical examination could affect the veteran's claim on 
appeal for an increased rating for her digestive disability 
based on extraschedular considerations under 38 C.F.R. 
§ 3.321(b) (2006).  Therefore, as the veteran's claim for a 
TDIU could affect her claim for a digestive disability, the 
Board finds that those claims are inextricably intertwined.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  Hence, it follows that, any 
Board action on the claim for an increased rating for a 
digestive disability would, at this juncture, be premature.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
claims on appeal.  The RO should also 
invite the veteran to submit all 
pertinent evidence in her possession with 
respect to the claims (not previously 
submitted), and explain the type of 
evidence that is her ultimate 
responsibility to submit.  

2.  After securing any additional 
records, the veteran should be scheduled 
for a gastroenterological examination at 
an appropriate VA medical facility.  The 
entire claims file must be made available 
to and reviewed by the physician 
designated to examine the veteran.  All 
appropriate tests and studies and all 
clinical findings should be reported in 
detail.  

The examiner should be asked to review 
the claims file and examine the veteran.  
The examiner should elicit from the 
veteran and record for clinical purposes 
a full work and educational history.  
Following the above-requested clinical 
evaluation of the veteran and review of 
the claims file, the examiner should 
offer an opinion as to whether it is at 
least as likely as not  (i.e., there is 
at least a 50 percent probability) that 
the veteran's service-connected digestive 
disability, predominantly manifested by 
"dumping syndrome," precludes 


substantially gainful employment that is 
consistent with the veteran's education 
and occupational experience.   

In providing the opinion, the examiner 
must indicate whether the wearing of 
adult protective undergarments (e.g., 
Depends) would provide sufficient 
protection to allow the veteran to work 
even in the event of an unexpected bowel 
movement.  

All examination results, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims on appeal 
in light of all pertinent medical 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the claims file is 
returned to the Board.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

